DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is in response to the amendment filed on August 17, 2021.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claim 1 recite(s) is directed to a method for paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Claim 1 recites a computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  
Claim 1 falls into the category of a fundamental economic practice/commercial or legal interactions (paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 8 recites a method for facilitating payment portion of the purchase price paid for the trade receivable to the small business after a period of time has passed.  Independent claim 15 recites a method of facilitating a payment guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claim 21 recites a system for 
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  All of the dependent claims are directed to aggregating and disseminating steps.
Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-17, and 19-23 are ineligible.
The Applicant argues that the claims are directed to a specially programmed machine.  In response, the Examiner disagrees.  The trade credit processing computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim, not a specially programmed machine.  (See Spec. ¶ 31).  Therefore, the claims are patent ineligible.

Claim Rejections - 35 USC § 112
	The Applicant amended the claims.  Therefore, the rejection has been withdrawn.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-17, and 19-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recite(s) is directed to a method for paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Claim 1 recites a computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  
Claim 1 falls into the category of a fundamental economic practice/commercial or legal interactions (paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 8 recites a method for facilitating payment portion of the purchase price paid for the trade receivable to the small business after a period of time has passed.  Independent claim 15 recites a method of facilitating a payment guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claim 21 recites a system for facilitating a payment via guarantee paying a benefit in response to the small business 
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  All of the dependent claims are directed to aggregating and disseminating steps.
Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-17, and 19-23 are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Financial Management Review AA Pitter, CRG Nunes - 2012 - leicesterma.org.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691